DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.

Initially, Examiner notes that Applicant’s amendments have overcome the objection to claims 8-10 for informalities, the rejection of claims 11-15 under 35 U.S.C. 112(b) for being indefinite, and claims 1-10 under 35 U.S.C. 101 as being directed to a judicial exception.  The objections and rejections have been withdrawn.

Additionally, Examiner notes that Applicant’s Remarks do not specifically address the rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over Rands (U.S. Pat. App. Pub. 2018/0343294), Ding (U.S. Pat. App. Pub. 2020/0344214), and Kramer (U.S. Pat. App. Pub. 2007/0179792), which despite being amended with language from claim 11 is not parallel in scope to claim 11.

Regarding claims 11-15 rejected under 35 U.S.C. 103 as being unpatentable over Rands, Ding (U.S. Pat. App. Pub. 2020/0344214), Grassadonia et al. (U.S. Pat. App. Pub. 2016/0125368), Kozura et al. (U.S Pat. 10,075,334), Watson (U.S. Pat. App. Pub. 20170189806), Bhattacharyya et al. (U.S. Pat. App. Pub. 2020/0090070), and Kramer (U.S. Pat. App. Pub. 2007/0179792), Applicant traverses the rejection.

In general, Applicant’s arguments appear to assert that the prior art of record, and in particular Rands, does not teach certain limitations of claim 11, and that there is no motivation for combining any of 

First, following introductory remarks summarizing claim status, the grounds of rejection, and the prior art of record (Remarks, p. 9), Applicant’s first assertion (Remarks, p. 9, bottom) is “The fact that seven references have been used to generate an obviousness rejection of a single claim, claim 11, is a strong indication that the claim has been used as a template to build the obviousness rejection.  One skilled in the pertinent art, would not have the claim as a template.”
However, Examiner submits that the novelty of the claimed invention is not a matter of the number of references used in an obviousness rejection against the claim.  Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991) (Court affirmed a rejection of a detailed claim to a candy sucker shaped like a thumb on a stick based on thirteen prior art references.). See MPEP 2145 V.

Next, following a reproduction of sections of the MPEP detailing the requirements of an obviousness rejection (Remarks, p. 9-10), Applicant’s second assertion (Remarks, p. 10, bottom) is “As shown in the comparison table below, the combination of seven prior art references fail to disclose the amended claim 11, and one skilled in the art, reading each reference, and the considering the whole of each reference, would not be motivated to combine the references, nor would the combination lead to the invention as claimed.”  In other words, Applicant asserts in a conclusory manner that the prior art references do not read on claim 11, and that there is no motivation to combine the prior art references.
In response, Examiner submits that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art 
Although Applicant provides a table (Remarks, p. 11-29) that spans 19 pages, a review of the table reveals a verbatim reproduction of various paragraphs from the prior art references mapped to various limitations of claim 11, but offers no analysis as to the alleged differences or deficiencies of the art.
In the interest of thoroughness and compact prosecution, Examiner notes that it appears the final limitation (Remarks, p. 28-29) reciting “wherein each deeper form of communication is a separate communication…” is most noteworthy, as it is not mapped to a prior art citation.  In response, Examiner submits that Rands disclosed voice messaging and video messaging (Rands, ¶ [0114]), while Ding disclosed text messaging (Ding, ¶ [0021]), which in combination read on the claimed “each deeper form of communication”.  The recitation of each deeper form of communication being a “separate communication” is broad, where the term “separate” when given its plain meaning and broadest reasonable interpretation is interpreted as “different/distinct”.  Clearly, having different forms of communication (e.g., purely voice [i.e., audio] vs. video vs. purely text) are by virtue “different” or “distinct”, as they convey information in a different format or manner.  Therefore, the prior art of record reads on this limitation as claimed.

Finally, Applicant asserts several points specifically about Rands (Remarks, p. 29).
First, Applicant asserts “[Rands] is directed at a single communication event.  One skilled in the art, reading [Rands], would not be motivated to create a multiple communications invention as set forth in the amended claims.”  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “multiple communications”, i.e., events) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner submits that claim 11 does not, nor do any of the claims or the Specification, define “communication events” to the level that such a feature, if present, would distinguish from the prior art of record’s teachings of multiple communication forms.  That is, while it has been shown above that Rands and Ding, for example, teach the different forms of 
Furthermore, in response to Applicant’s assertion that one skilled in the art would not be motivated to “create a multiple communications invention”, Examiner submits that Applicant does not provide a reasoning as to why no motivation would exist, and that the rejection provided motivation to combine each of the prior art references.
Second, Applicant asserts that “[Rands] does not disclose a pattern of deeper forms of communication beginning with a new messages thread, playing games, proceeding to text messages, playing games, proceeding to an audio communication, playing games, proceeding to a video communication, playing games, and then exchanging phone numbers.”  Examiner notes that only Rands is addressed in this analysis, whereas the rejection was made in view of a combination of several prior art references.  Accordingly, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Third, Applicant asserts that “[Rands] discloses already being paired with someone, communicating with audio while a video is masked, and then deciding in that single communication if the 
Finally, Applicant asserts “Further, one skilled in the art, using [Rands] as a template, would not be motivated to generate the multiple communications of the invention of the amended claims.”  To this, Examiner reiterates that Applicant does not provide a reasoning as to why no motivation would exist, and that the rejection provided motivation to combine each of the prior art references.

	Accordingly, the rejection of claims 1-5 and 11-15 in view of the prior art of record is maintained, and applicable to the newly amended limitations and new claims 16-18 as detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a simple storage service” in line 16.  The term is not a term of art, and would not be recognized by one of ordinary skill in the art.  Furthermore, the Specification does not explicitly recite the term “simple storage service”, nor does it disclose a definition of the term.  As such, one of ordinary skill in the art would not be enabled to make or use the invention including such a “simple storage service” as claimed.  The term as recited in the claims therefore does not comply with the written description requirement.  Claims 11 and 16 similarly recite “a simple storage service” and are rejected under the same rationale.  Claims 2-4, 12-15, 17, and 18 are rejected as depending from claims 1, 11, and 16, respectively, and under the same rationale.

Claim 11 recites “wherein each deeper form of communication is a separate communication, wherein a new message thread is a separate communication between the two previously unknown individuals, wherein each text message is a separate communication between the two previously unknown individuals, wherein the audio file exchange is a separate communication between the two previously unknown individuals, wherein the video file exchange a separate communication between the two previously unknown individuals” in line 27.  While the Specification generally discloses the various communication methods claimed (i.e., text messages, dialog, and video message, Specification, ¶ [0068]), the Specification does not explicitly recite that such communications be “separate”.  Therefore, this limitation does not comply with the written description requirement.  Claims 12-15 are rejected as depending from claim 11 and under the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a simple storage service” in line 16.  The term “simple” is a relative term which renders the claim indefinite.  The term “simple” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification contains no instances of the word “simple”, and does not disclose the objective standard by which a storage service can be deemed “simple” or not.  Therefore, the claim is indefinite.  Claims 11 and 16 similarly recite “a simple storage service” and are rejected under the same rationale.  Claims 2-4, 12-15, 17, and 18 are rejected as depending from claims 1, 11, and 16, respectively, and under the same rationale.

Claim 1 recites “a simple storage service” in line 16.  The term “a simple storage service” is not a generic term of art as it appears to be used in the claim.  The Specification discloses the use of “S3” (“S3”, “AWS service S3”, Specification, ¶ [00028], [00073], [00075], [00077]), which is known to one of ordinary skill in the art as “Amazon Simple Storage Service”.  When interpreted in light of the Specification, this term appears to claim a trademark/trade name (i.e., “Simple Storage Service”).  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark 

In light of the rejections under 35 U.S.C. 112 above, for the purposes of examination, the term “a simple storage service” will be broadly interpreted as “storage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rands (U.S. Pat. App. Pub. 2018/0343294), and further in view of Ding et al. (U.S. Pat. App. Pub. 2020/0344214), hereinafter Ding, and further in view of Grassadonia et al. (U.S. Pat. App. Pub. 2016/0125368), hereinafter Grassadonia, and further in view of Kramer (U.S. Pat. App. Pub. 2007/0179792).

Regarding claim 1, Rands disclosed a method for progressively deeper forms of communication between two previously unknown individuals (random users, ¶ [0109]) in a predetermined time frame (within a time limit/limited time interval, ¶ [0109], [0162]), the method comprising:
each of the individuals using a mobile application on a mobile device (users, i.e., individuals, using a dating app, i.e., mobile application, on mobile devices, ¶ [0113], [0114]), wherein the mobile application requests a state from a server including functionality enablement flags when the individual 
agreeing between the two previously unknown individuals to proceed to a level two (matching two users, e.g., accepting by a user an invitation from another user, i.e., agreeing between two previously unknown individuals, ¶ [0115], [0147]);
exchanging a plurality of voice messages between the two previously unknown individuals (users engaging by exchanging audio data, i.e., voice messages, ¶ [0109], [0114], [0148]), wherein the mobile application of the individual accepts a voice message using a built-in microphone (capturing a user’s speech, i.e., voice message, via microphone, ¶ [0118]), wherein the voice message is transcoded to a normalized bitrate on the mobile application (using an audio encoder for audio capture, ¶ [0123]; encoding including a compressed bit rate, i.e., normalized bitrate, ¶ [0127]), and the transcoded voice message is transmitted to the server where the server stores the audio file on a simple storage service (transmitting captured stream of audio data via the network, ¶ [0050]; back-end system including a server, ¶ [0113]) and then notifies the other individual of the audio file (displaying a notification notifying the second device/user of the request, ¶ [0042]);
agreeing between the two previously unknown individuals to proceed to a level three (a user agreeing to another user’s request to share video content, ¶ [0109], [0114], [0115], [0158]);
exchanging a plurality of video messages between the two previously unknown individuals (exchanging video data, i.e., video messages, ¶ [0114], [0158]), wherein the mobile application of the individual accepts a video file using a built-in video camera (capturing images, i.e., video, using a capture device/camera, ¶ [0118], [0122]), wherein the video file is transcoded to a normalized bitrate on the mobile application (using a video encoder for image capture, ¶ [0123]; including a compressed bit rate, i.e., normalized bitrate, ¶ [0127]), and the transcoded video file is transmitted to the server where the server stores the video file on the simple storage service (transmitting captured video data via the network, ¶ [0050]; back-end system including a server, ¶ [0113]) and then notifies the other individual of the video file (displaying a notification notifying the second device/user of the request, ¶ [0042]); and

Rands did not disclose:
generating a new message thread between two previously unknown individuals…;
exchanging a plurality of text messages between the two previously unknown individuals, and making an API call to the server;
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, wherein…once the audio file and the video file are accepted by the individuals, the server transmits the previously saved phone numbers to the individuals.
Ding disclosed:
generating a new message thread between two previously unknown individuals (generating a private conversation instance between two users, ¶ [0021], [0040]; private conversation instance including, e.g., a conversation thread, i.e., message thread, ¶ [0042]);
exchanging a plurality of text messages between the two previously unknown individuals (private conversation instance including text-based chat, ¶ [0021], [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands to include generating a new message thread between two previously unknown individuals, and exchanging a plurality of text messages between the two previously unknown individuals as claimed, because doing so would have allowed for users to interact with each other in a private manner not known to the public (Ding, ¶ [0046]).  Furthermore, doing so would have been applying a known technique (i.e., text messaging between two users) to a known device/method/product (i.e., the communication application of Rands) ready for improvement to yield predictable results (i.e., a communication application including text messaging).
	Rands and Ding did not disclose:
	making an API call to the server.
Grassadonia disclosed:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands and Ding to include making an API call to the server, because doing so would have been applying a known technique (i.e., server API calls) to a known device/method/product (i.e., the communication application of Rands and Ding) ready for improvement to yield predictable results (i.e., a communication application that makes API calls to a server).
	Rands, Ding, and Grassadonia did not disclose:
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, wherein…once the audio file and the video file are accepted by the individuals, the server transmits the previously saved phone numbers to the individuals.
	Kramer disclosed:
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, wherein…once the audio file and the video file are accepted by the individuals, the server transmits the previously saved phone numbers to the individuals (allowing members, i.e., two previously unknown individuals, to mutually share their mobile phone number if both users elect to do so, ¶ [0051]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, and Grassadonia to include agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers as claimed, because doing so would have provided users more control over what circumstances they are and how they would prefer to be contacted (Kramer, ¶ [0051]).

Regarding claim 4, Rands, Ding, Grassadonia, and Kramer disclosed the method wherein the predetermined time frame is from three days to seven days (a user’s indication of interest expiring after a week, i.e., seven days, Ding, ¶ [0045]).
The combination of references is made under the same rationale as claim 1 above.

Claims 2, 3, and 5, are rejected under 35 U.S.C. 103 as being unpatentable over Rands (U.S. Pat. App. Pub. 2018/0343294), Ding (U.S. Pat. App. Pub. 2020/0344214), Grassadonia (U.S. Pat. App. Pub. 2016/0125368), and Kramer (U.S. Pat. App. Pub. 2007/0179792) as applied to claim 1 above, and further in view of Watson (U.S. Pat. App. Pub. 20170189806).

Regarding claim 2, Rands, Ding, Grassadonia, and Kramer disclosed the method as detailed above, including playing a compatibility game (conversation including games, Ding, ¶ [0221]).  Rands, Ding, Grassadonia, and Kramer did not disclose the method further comprising playing a compatibility game before each of exchanging a plurality of text messages, exchanging a plurality of voice messages and exchanging a plurality of video messages.
	Watson disclosed playing an interactive compatibility game application between two users (¶ [0126]).  The disclosed interactive game application further allowed for both users to agree to continue at the end of each of a number of rounds, i.e., agreeing to proceed to other levels, with the eventual option to share phone numbers (¶ [0115]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, Grassadonia, and Kramer to include playing a compatibility game before each of exchanging a plurality of text messages, exchanging a plurality of voice messages and exchanging a plurality of video messages as claimed, because doing so would have assisted individuals in obtaining knowledge about and determining compatibility with a potential dating partner, etc., in a fun, safe, and non-threatening way (Watson, ¶ [0125]).

Regarding claim 3, Rands, Ding, Grassadonia, Kramer, and Watson disclosed the method wherein the compatibility game is a multiple choice questions game (questions with a multiplicity of provided answer choices, Watson, ¶ [0126]).
The combination of references is made under the same rationale as claim 2 above.

 disclosed the method wherein the compatibility game is an open form answers game (allowing for open messages/questions and corresponding multiple choice answers, i.e., open form answers, Watson, ¶ [0119]).
The combination of references is made under the same rationale as claim 2 above.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rands (U.S. Pat. App. Pub. 2018/0343294), and further in view of Ding et al. (U.S. Pat. App. Pub. 2020/0344214), hereinafter Ding, and further in view of Grassadonia et al. (U.S. Pat. App. Pub. 2016/0125368), hereinafter Grassadonia, and further in view of Kramer (U.S. Pat. App. Pub. 2007/0179792), and further in view of Watson (U.S. Pat. App. Pub. 20170189806).

Regarding claim 11, Rands disclosed a method for progressively deeper forms of communication between two previously unknown individuals (random users, ¶ [0109]) in a predetermined time frame (within a time limit/limited time interval, ¶ [0109], [0162]), the method comprising:
requesting at a mobile application (mobile dating app, ¶ [0008]) a state from a server including functionality enablement flags when a first user signals intent to communicate with a match user (user, i.e., first user, initiating communication with another, i.e., user signaling intent to communicate with a match user, ¶ [0036]; number of requests, i.e., state, limited by a request threshold, i.e., functionality enablement flag, ¶ [0040]; video exchange function may be suppressed for a request, i.e., functionality enablement flag, ¶ [0045]), wherein the first user and the match user are two previously unknown individuals (random users, ¶ [0109]);
storing at the server the message (user initiating conversation via an invitation, i.e., message, ¶ [0147]; back-end system including a server, ¶ [0113]) and notifying a recipient using both a realtime message and using a mobile-native push notification (dating app using real-time communication, ¶ [0108]; displaying a notification notifying the second device/user of the request, ¶ [0042]; user devices including mobile devices, ¶ [0113]);
accepting at the sender's mobile application a voice message using a built-in microphone (capturing a user’s speech, i.e., voice message, via microphone, ¶ [0118]), wherein the voice message is 
accepting at the sender's mobile application a video file using a built-in video camera (capturing images, i.e., video, using a capture device/camera, ¶ [0118], [0122]), wherein the video file is transcoded to a normalized bitrate on the sender's mobile application (using a video encoder for image capture, ¶ [0123]; including a compressed bit rate, i.e., normalized bitrate, ¶ [0127]), and the transcoded video file is transmitted to the server where the server stores the video file on the simple storage service (transmitting captured video data via the network, ¶ [0050]; back-end system including a server, ¶ [0113]) and then notifies the recipient of the video file (displaying a notification notifying the second device/user of the request, ¶ [0042]); and
storing at the server an acceptance state of the recipient (incrementing a user’s engagement score, i.e., storing the acceptance state, if a responding user, i.e., other party, accepts the request, ¶ [0037]);
wherein each deeper form of communication is a separate communication, wherein a new message thread is a separate communication between the two previously unknown individuals, wherein the audio file exchange is a separate communication between the two previously unknown individuals, wherein the video file exchange a separate communication between the two previously unknown individuals (each communication, e.g., audio/video, captured and transmitted separately from each other, ¶ [0050]).
Rands did not disclose:
accepting at a sender's mobile application a message text and making an API call to the server;
providing a plurality of games containing specific business logic to assess mutual compatibility between the first user and the match user, the plurality of games provided prior to a new compatibility level;

wherein each text message is a separate communication between the two previously unknown individuals.
Ding disclosed:
accepting at a sender's mobile application a message text (providing a text-based chat interface, i.e., mobile application, for a private conversation including text, i.e., message text, ¶ [0040]);
wherein each text message is a separate communication between the two previously unknown individuals (generating a private conversation instance, i.e., separate communication, ¶ [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands to accepting at a sender's mobile application a message text, wherein each text message is a separate communication between the two previously unknown individuals because doing so would have allowed for users to interact with each other in a private manner not known to the public (Ding, ¶ [0046]).  Furthermore, doing so would have been applying a known technique (i.e., text messaging) to a known device/method/product (i.e., the communication application of Rands) ready for improvement to yield predictable results (i.e., a communication application including text messaging).
Rands and Ding did not disclose:
making an API call to the server.
Grassadonia disclosed:
making an API call to the server (an instant messaging application sending a notification to a remote server via an API call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands and Ding to include making an API call to the server, because doing so would have been applying a known technique (i.e., server API calls) to a known device/method/product (i.e., the communication application of Rands and Ding) ready for improvement to yield predictable results (i.e., a communication application that makes API calls to a server).
Rands, Ding, and Grassadonia did not disclose:

Kramer disclosed:
once the audio file and the video file are accepted by the recipient, transmitting by the server the previously saved phone number to the recipient (allowing members, i.e., two previously unknown individuals, to mutually share their mobile phone number if both users elect to do so, ¶ [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, and Grassadonia wherein once the audio file and the video file are accepted by the recipient, transmitting by the server the previously saved phone number to the recipient, because doing so would have provided users more control over what circumstances they are and how they would prefer to be contacted (Kramer, ¶ [0051]).
Rands, Ding, Grassadonia, and Kramer did not disclose:
providing a plurality of games containing specific business logic to assess mutual compatibility between the first user and the match user, the plurality of games provided prior to a new compatibility level.
Watson disclosed:
providing a plurality of games containing specific business logic to assess mutual compatibility between the first user and the match user, the plurality of games provided prior to a new compatibility level (an interactive compatibility game application, i.e., specific business logic to assess mutual compatibility, between two users consisting of a number of rounds, i.e., a plurality of games, (¶ [0115], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, Grassadonia, and Kramer to include providing a plurality of games containing specific business logic to assess mutual compatibility between the first user and the match user, the plurality of games provided prior to a new compatibility level, because doing so would have assisted individuals in obtaining knowledge about and determining compatibility with a potential dating partner, etc., in a fun, safe, and non-threatening way (Watson, ¶ [0125]).

 (playing an interactive compatibility game application between two users, Watson, ¶ [0126]; interactive game application further allowing for both users to agree to continue at the end of each of a number of rounds, i.e., agreeing to proceed to other levels, with the eventual option to share phone numbers, ¶ [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, Grassadonia, and Kramer to include playing a compatibility game before each of exchanging a plurality of text messages, exchanging a plurality of voice messages and exchanging a plurality of video messages as claimed, because doing so would have assisted individuals in obtaining knowledge about and determining compatibility with a potential dating partner, etc., in a fun, safe, and non-threatening way (Watson, ¶ [0125]).

Regarding claim 13, Rands, Ding, Grassadonia, Kramer, and Watson disclosed the method wherein the compatibility game is a multiple choice questions game (questions with a multiplicity of provided answer choices, Watson, ¶ [0126]).
The combination of references is made under the same rationale as claim 12 above.

Regarding claim 14, Rands, Ding, Grassadonia, Kramer, and Watson disclosed the method wherein the predetermined time frame is from three days to seven days (a user’s indication of interest expiring after a week, i.e., seven days, Ding, ¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the server of Rands, Grassadonia, Watson, and Kramer wherein the predetermined time frame is from three days to seven days as claimed, because doing so would have allowed users to more confidently and privately determine mutual interest (Ding, ¶ [0046]).


The combination of references is made under the same rationale as claim 12 above.

Regarding claim 16, Rands disclosed a method for progressively deeper forms of communication between two previously unknown individuals (random users, ¶ [0109]), the method comprising:
each of the individuals using a mobile application on a mobile device (users, i.e., individuals, using a dating app, i.e., mobile application, on mobile devices, ¶ [0113], [0114]), wherein the mobile application requests a state from a server including functionality enablement flags when the individual signals an intent to communicate with the other individual (user initiating communication with another, i.e., user signaling intent to communicate with a match, ¶ [0036]; number of requests, i.e., state, limited by a request threshold, i.e., functionality enablement flag, ¶ [0040]; video exchange function may be suppressed for a request, i.e., functionality enablement flag, ¶ [0045]);
agreeing between the two previously unknown individuals to proceed to a level two (matching two users, e.g., accepting by a user an invitation from another user, i.e., agreeing between two previously unknown individuals, ¶ [0115], [0147]);


exchanging a plurality of voice messages between the two previously unknown individuals (users engaging by exchanging audio data, i.e., voice messages, ¶ [0109], [0114], [0148]), wherein the mobile application of the individual accepts a voice message using a built-in microphone (capturing a user’s speech, i.e., voice message, via microphone, ¶ [0118]), wherein the voice message is transcoded to a normalized bitrate on the mobile application (using an audio encoder for audio capture, ¶ [0123]; encoding including a compressed bit rate, i.e., normalized bitrate, ¶ [0127]), and the transcoded voice message is transmitted to the server where the server stores the audio file on a simple storage service (transmitting captured stream of audio data via the network, ¶ [0050]; back-end system including a server, ¶ [0113]) and then notifies the other individual of the audio file (displaying a notification notifying the second device/user of the request, ¶ [0042]);

exchanging a plurality of video messages between the two previously unknown individuals (exchanging video data, i.e., video messages, ¶ [0114], [0158]), wherein the mobile application of the individual accepts a video file using a built-in video camera (capturing images, i.e., video, using a capture device/camera, ¶ [0118], [0122]), wherein the video file is transcoded to a normalized bitrate on the mobile application (using a video encoder for image capture, ¶ [0123]; including a compressed bit rate, i.e., normalized bitrate, ¶ [0127]), and the transcoded video file is transmitted to the server where the server stores the video file on the simple storage service (transmitting captured video data via the network, ¶ [0050]; back-end system including a server, ¶ [0113]) and then notifies the other individual of the video file (displaying a notification notifying the second device/user of the request, ¶ [0042]);
wherein the server stores an acceptance state of the individuals (incrementing a user’s engagement score, i.e., storing the acceptance state, if a responding user, i.e., other party, accepts the request, ¶ [0037]).
While Rands disclosed a method for progressively deeper forms of communication between two previously unknown individuals within a predetermined time frame (within a time limit/limited time interval, ¶ [0109], [0162]), Rands did not specifically disclose:
a method for progressively deeper forms of communication between two previously unknown individuals within seven days (emphasis added).
Rands further did not disclose:
generating a new message thread between two previously unknown individuals;
playing a first compatibility game provided by the server on the mobile application of each mobile device of each unknown individual;
exchanging a plurality of text messages between the two previously unknown individuals, and making an API call to the server;
playing a second compatibility game provided by the server on the mobile application of each mobile device of each unknown individual;


playing a third compatibility game provided by the server on the mobile application of each mobile device of each unknown individual;
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, where…once the audio file and the video file are accepted by the individuals, the server transmits the previously saved phone numbers to the individuals.
Ding disclosed:
a method for progressively deeper forms of communication between two previously unknown individuals within seven days (a user’s indication of interest expiring after a week, i.e., seven days, Ding, ¶ [0045]);
generating a new message thread between two previously unknown individuals (generating a private conversation instance between two users, ¶ [0021], [0040]; private conversation instance including, e.g., a conversation thread, i.e., message thread, ¶ [0042]);
exchanging a plurality of text messages between the two previously unknown individuals (private conversation instance including text-based chat, ¶ [0021], [0040]).
The combination of references is made under the same rationale as claims 1, 4, and 11 above.
	Rands and Ding did not disclose:
	making an API call to the server.
Grassadonia disclosed:
making an API call to the server (an instant messaging application sending a notification to a remote server via an API call, ¶ [0085]).
The combination of references is made under the same rationale as claims 1 and 11 above.
	Rands, Ding, and Grassadonia did not disclose:
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, wherein…once the audio file and the video file are accepted by the individuals, the server transmits the previously saved phone numbers to the individuals.
	Kramer disclosed:
agreeing between the two previously unknown individuals to proceed to a final level of exchanging phone numbers, wherein…once the audio file and the video file are accepted by the 
The combination of references is made under the same rationale as claims 1 and 11 above.
	Watson disclosed:
playing a first compatibility game provided by the server on the mobile application of each mobile device of each unknown individual;
playing a second compatibility game provided by the server on the mobile application of each mobile device of each unknown individual;


playing a third compatibility game provided by the server on the mobile application of each mobile device of each unknown individual (an interactive compatibility game application, i.e., specific business logic to assess mutual compatibility, between two users consisting of a number of rounds, i.e., a plurality of games, (¶ [0115], [0126]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Rands, Ding, Grassadonia, and Kramer to include playing a first, second, and third compatibility game provided by the server on the mobile application of each mobile device of each unknown individual, because doing so would have assisted individuals in obtaining knowledge about and determining compatibility with a potential dating partner, etc., in a fun, safe, and non-threatening way (Watson, ¶ [0125]).

Regarding claim 17, Rands, Ding, Grassadonia, Kramer, and Watson disclosed the method wherein the compatibility game is a multiple choice questions game (questions with a multiplicity of provided answer choices, Watson, ¶ [0126]).
The combination of references is made under the same rationale as claim 12 above.

Regarding claim 18, Rands, Ding, Grassadonia, Kramer, and Watson disclosed the method wherein the compatibility game is an open form answers game (allowing for open messages/questions and corresponding multiple choice answers, i.e., open form answers, Watson, ¶ [0119]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441